DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 3-6,17 were indicated as objected to as being dependent upon a rejected base claim 1 which had been addressed in the previous action.
Claims 18-23 were indicated withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-10,15 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Lin et al. ( US Pub.2020/0296716).

In claim 1, You et al. discloses a multiplexing method of uplink control
information (UCI) comprising:
determining a physical uplink control channel (PUCCH) resource for transmitting the UCI
(see col.13; lines 10-15; a Ue prepares UCI to be carried on PUCCH resource. See
further in fig.17, step 701; col.22; lines 44-55; the ue receives PUCCH resource
configuration from a base station. The PUCCH resource configuration includes uplink
resource allocated by the Bs to transmit CSI); determining an uplink resource from a
physical uplink shared channel (PUSCH) resource (see col.13; lines 10-15; the Ue
prepares another piece of UCI to be carried on a PUSCH resource); and allocating the UCI in the uplink resource determined from the PUSCH resource (see col.13; lines 20-25; the UE adds the UCI to a PUSCH resource for transmission).
You et al. does not disclose wherein the PUCCH and the PUSCH are corresponding to first priority and second priority respectively; the uplink resource is determined according to a beta offset; and the beta offset is determined according to a combination of a first service type of the first priority and a second service type of the second priority.
 Lin et al. discloses in fig.3;  par[0058] the PUSCH transmission is indicated with a priority and PUCCH transmission carrying HARQ is indicated with a priority (the PUCCH and the PUSCH are corresponding to first priority and second priority respectively). In par[0060] when the PUCCH overlaps with PUSCH, the Ue multiplexes UCI of the PUCCH into the PUSCH based on a beta offset value to determine a number of resources used by the UCI message in the PUSCH transmission (the uplink resource is determined according to a beta offset). In par[0079,0081-0087] and table 1 in par[0070]; the UE is configured by a base station via RRC to multiplex eMBB UCI in PUCCH 170  and URLLC UCI in PUCCH 160 in PUSCH 180 (see fig.1) by applying a new beta offset specifically for URLLC UCI  when the URLLC UCI is multiplexed on the PUSCH ( the beta offset is determined according to a combination of a first service type of the first priority and a second service type of the second priority).    
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Lin et al. with that of You et al. to prioritize the transmission of URLLC UCI in the PUSCH resource for uplink transmission because the URLLC can not tolerate long delay.
In claim 2, You et al. discloses the UCI comprises a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information corresponding to a physical downlink shared channel (PDSCH) reception (see col.14; lines 51-55; the UCI includes HARQ feedback information).
In claims 9,10 You et al. discloses the UCI comprises a channel state information (CSI) report, scheduling request (SR) information (see col.14; lines 51-55; the UCI includes CSI and SR).
In claim 15, You et al. discloses wherein determining the uplink resource from the PUSCH resource, is determining the uplink resource from the PUSCH resource according to an indicator indicated by a DCI (see fig.17; step 701; col.22; lines 44-55; the UE receives PUCCH resource configuration allocated from a BS to add UCI to the PUSCH resource for transmitting to the BS).
In claim 8, You et al. does not disclose priorities of the PUCCH and PUSCH are respectively determined by different downlink control information (DCI). Lin et al. discloses in Par[0057-0058] the URLLC uplink transmission has higher priority than the EMBB uplink transmission such that priorities of PUSCH transmission and PUCCH transmission, each is indicated by a  field in a DCI format ( priorities of the PUCCH and PUSCH are respectively determined by different downlink control information (DCI)).   Therefore, it would have been obvious before the effective filing date of claimed invention to combine the teaching of Lin et al. with that of You et al. to use the DCI to configure to the UE priorities of UCI transmission over the PUSCH.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Lin et al. ( US Pub.2020/0296716), and further in view of Park et al ( US Pat.10,827,541).
In claim 16, You et al. does not disclose determining transmission priorities of the PUSCH resource and the PUCCH resource carrying the UCI; ceasing a multiplexing process of multiplexing the UCI in the uplink resource selected from the PUSCH resource when a transmission priority of the PUCCH resource carrying the UCI is greater than a transmission priority of the PUSCH resource; and transmitting the PUCCH resource and dropping at least one part of the PUSCH resource.
Park et al. discloses in Fig.10; steps 1002,1004; col.24; lines 40-55; a UE receives uplink transmission configuration for uplink data resource allocation (step 1002). For multiple uplink transmissions, the Ue determines UCI on PUCCH transmission to have priority higher than that of data on PUSCH (step 1004) (the PUCCH and the PUSCH are corresponding to first priority and second priority respectively). In col.25; lines 30-40; If
uplink data transmission scheduled on PUSCH resource and HARQ feedback information on PUCCH resource overlap each other from perspective of slot or symbols, the terminal may discard/drop the PUSCH transmission, and transmits the UCI /HARQ feedback on pre-indicated PUCCH resource (ceasing a multiplexing process of multiplexing the UCI in the uplink resource selected from the PUSCH resource when a transmission priority of the PUCCH resource carrying the UCI is greater than a transmission priority of the PUSCH resource; and transmitting the PUCCH resource and dropping at least one part of the PUSCH resource). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Park et al. with that of You et al. to drop the uplink transmission on PUSCH resource, cease the adding of UCI in the PUSCH resource and transmit the UCI in the PUCCH resource.


Claims 12,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Lin et al. ( US Pub.2020/0296716), and further in view of  Yang et al. ( US Pub.2020/0383132).
In claim 12, You et al. does not disclose selecting a symbol index as a beginning symbol index of the uplink resource from at least one candidate PUSCH symbol index for allocating the UCI; and determining a number of the uplink resource for allocating the UCI according to the beginning symbol index of the uplink resource and a beta offset. Yang et al. discloses a UE maps the UCI to time-frequency resource of the PUSCH for transmitting the PUSCH with the UCI on the uplink transmission (see par[0131-0132]; fig.15, step S112; multiplexing the UCI in the uplink resource determined from PUSCH). In fig.14; step S108 ; par[0131,0193] during the UCI mapping, the UE maps the UCI from starting position or first symbol ( see par[0193]) to ending position of the PUSCH (selecting a symbol index as a beginning symbol index of the uplink resource from the at least one candidate PUSCH symbol index for multiplexing the UCI). Still refer to par[0193], the UCI and uplink data transmission are multiplexed on the PUSCH such that the UCI is mapped from symbols 1-12 of a subframe. A beta offset value is configured in the UE to determine how many symbols to use for carrying the UCI in the PUSCH ( determining a number of the uplink resource for multiplexing the UCI according to the beginning symbol index of the uplink resource and a beta offset). Therefore, it would have been obvious to one skilled in the art before the effective filing date of claimed invention to combine the teaching of Yang et al. with that of You et al. to determine the beginning symbols in the PUSCH uplink resource for multiplexing with the UCI based on the beta offset value.
In claim 13, You et al. discloses wherein the at least one candidate PUSCH symbol index is determined according to gNB configurations (see fig.13; col.20; lines 24- 41; an eNb allocates uplink grant to the UE to transmit UCI in PUSCH subframe k+1, k+2) or a demodulation reference signal (DMRS) symbol index of the PUSCH.
In claim 14, You et al. does not disclose the beta offset is determined according to gNB configurations and the beginning symbol index. Yang et al. discloses in par[0143] a RRC configured beta offset ( the beta offset is determined according to gNB configurations). In par[0193], the beta offset value is fixed and predefined such as the UCI is mapped to the PUSCH staring from a first symbol and from a lowest physical resource block (beta offset is determined according to gNB configurations and the beginning symbol index). Therefore, it would have been obvious to one skilled in the art before the effective filing date of claimed invention to combine the teaching of Yang et al. with that of You et al. to determine the beta offset value according the beginning symbol index.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Lin et al. ( US Pub.2020/0296716) and further in view of Papasakellariou ( US Pat.10,873,966).
In claim 11, You et al. does not disclose when the uplink resource selected from the PUSCH resource is multiplexed with the UCI, the PUCCH resource is
dropped. Papasakellariou discloses in col.9; lines 60-67 a UE drops a PUCCH transmission when the UE multiplexes data and UCI in the PUSCH (when the uplink resource selected from the PUSCH resource is multiplexed with the UCI, the PUCCH resource is dropped). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou with that of You et al. to multiplex the UCI in the PUSCH for uplink
transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. ( US Pub.2021/0337538; Method for Multiplexing Uplink Control Information and Apparatus).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413